Frazer, J.
This was an action of replevin. Answer, 1. General denial. 2. That the property was and is the property of one Andreio B. Debord; that it was purchased with his means, and to hinder and delay his creditors, and to prevent the defendant from levying upon and selling it to satisfy an execution put in his hands as sheriff’, &c., in favor of one W. H. P., against said Andreio, it was purchased in the plaintiff’s name, with his consent and connivance ; that the defendant, as' sheriff of Knox county, levied upon and held the property by virtue of said execution, and not otherwise.
The reply was incomplete, being as follows; “That each and every allegation, in the second paragraph contained.”
There was a jury trial and a verdict for the plaintiff’. A motion by the defendant for judgment in his favor non obstante veredicto was sustained, and judgment rendered accordingly. The plaintiff’ appeals, assigning this ruling as error.
It is needful to inquire whether the Second paragraph of the answer was a bar to the suit. The facts which it avers show that the property was subject to be seized by the defendant, as sheriff, by virtue of any execution in his hands commanding him to levy upon the property of Andrew B. Debord, but it is not alleged that such a writ was in his hands. The nature of the execution is not stated, nor is a copy of it given. It may not have authorized a seizure of property. It may have been an execution against the body of said Andrew. The statute provides for various forms of final process, adapted to the nature of the judgment, and each of them is an execution. 2 G. & H., §§ 408—411, p. 230. *214If the writ by virtue of which the property was seized was against the body, then the plaintiff would have been entitled to judgment upon the verdict. The paragraph was bad in that it failed to show such a writ as authorized a levy upon property. A failure to 1’eply to it could not therefore entitle the defendant to judgment.
C. M. Allen and F. ■ W. Vieke, for appellant.
0. F. Baker and I. A. Beck, for appellee.
The judgment is reversed, with costs, and the cause remanded, with instructions to render judgment on the verdict.